        Case: 3:18-cv-00555-jdp Document #: 112 Filed: 03/26/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

TITUS HENDERSON,

        Plaintiff,
                                                     Case No. 18-cv-555-jdp
   v.

COMPAS, DEAN STENSBERG, JARED
HOY, LENA TAYLOR, FRANK LASEE,
CATHY A. JESS, STEVE LANDREMAN,
DANIEL GABLER, DAVID WELLS,
TIMOTHY BRENNAN, NORTHPOINTE,
INC., and COLLEEN FREY,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case.




        /s/                                             3/26/2021
        Peter Oppeneer, Clerk of Court                        Date
